El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I
Fernando J. Tonos Florenzán gestionó y obtuvo de la Comisión Estatal de Elecciones certificación para figurar como candidato a Representante por Acumulación por el Partido Popular Democrático en las pasadas elecciones del 4 de noviembre de 1980. Impugnada su candidatura, la Junta Revisora Electoral declaró nula su nominación por razón de no poseer el requisito de edad constitucional de 25 años. Dicho organismo concluyó que los cumpliría el 22 de febrero de 1981. Ese dictamen fue revocado por este Tribunal mediante sentencia de 31 de octubre de 1980 en la causa 0-80-603, Nogueras v. Tonos Florenzán, 110 D.P.R. 356 (1980), fundada exclusivamente en la apli-cación de la defensa de incuria, sin evaluar los méritos sustantivos sobre el aspecto de edad.
En los comicios celebrados cuatro días después, Tonos Florenzán resultó electo y fue certificado por la Comisión Estatal de Elecciones el 31 de diciembre de 1980.
Así las cosas, ni el 2 de enero como tampoco el 12 de enero de 1981 &emdash;fecha en que se inició la Novena Asam-blea Legislativa&emdash; pudo jurar su cargo. Sostenía que cum-pliría el requisito constitucional de edad el 22 de febrero y entonces podría hacerlo. El 19 de febrero la Cámara de Representantes, con 26 votos afirmativos, aprobó la Reso-lución Núm. 35 creando una Comisión Especial con la *548encomienda de investigar y pasar juicio “sobre la validez legal de la radicación de la candidatura y la veracidad de la información en ella suministrada, de la validez del acta de elección, de la certificación, de la capacidad legal y de la calificación e integridad moral del Sr. Fernando José Tonos Florenzán para ocupar [su] cargo”, instruyendo al Secretario de la Cámara que se abstuviera de tomarle jura-mento hasta que su calificación y validez fueran decididas por el pleno de ese cuerpo. Por tal razón tampoco pudo jurar.
Subsiguientemente esa Comisión, integrada por cuatro miembros de cada uno de los dos partidos políticos allí representados —con la presencia y participación en el proceso de Tonos Florenzán y sus abogados— celebró vistas públicas y recibió prueba oral y documental. La Comisión no pudo adoptar un acuerdo mayoritario acla-rando y precisando la fecha de nacimiento en controversia y cada una de las delegaciones partidistas rindieron un informe por separado exponiendo su criterio particular. La representación del Partido Popular Democrático sos-tuvo que Tonos Florenzán cumplía con todos los requisitos constitucionales para ocupar el escaño, y la del Partido Nuevo Progresista lo contrario, aduciendo que estaba “imposibilitada de afirmar con certeza ... la fecha de nacimiento . . . [por estimar] la evidencia en torno a este asunto . . . conflictiva . . .”. El debate posterior en el hemi-ciclo culminó con una Resolución decretando vacante el escaño en cuestión a base del fundamento de la incerti-dumbre en la fecha de nacimiento aludida en el segundo informe.
Tonos Florenzán acudió al Tribunal Superior impug-nando la actuación y resolución de la Cámara. Oportuna-mente el foro judicial —en una documentada opinión que abarca y analiza su jurisdicción sobre la materia, el carác-ter justiciable de la controversia y los poderes, actuaciones y limitaciones de la Cámara— declaró sin lugar la *549demanda y sostuvo la “. . . validez de la exclusión del demandante, Fernando José Tonos Florenzán, por razón de que para el 2 de enero de 1981, fecha en que comenzó el término para el cual fue electo, no tenía la edad de 25 años que requiere la Constitución del Estado Libre Asociado de Puerto Rico para poder ser miembro de la Cámara de Representantes”. Tonos Florenzán apeló.
1 — l » — I
Ante nos plantea como errores el haber el tribunal de instancia: (a) resuelto que la prueba era insuficiente para sostener su exclusión, rehusar resolver la cuestión plan-teada y conceder el remedio solicitado; (b) usurpado las funciones adjudicativas de la Cámara al celebrarle un nuevo juicio de exclusión sin las garantías del debido proceso de ley; y (c) abusado de discreción y abdicado su función judicial al aplicar la doctrina de deferencia judicial.
La existencia de normas claras, precisas y sencillas de linaje constitucional que rigen la solución del caso derro-tan los planteamientos del apelante e imperativamente excluyen del ámbito de discusión toda otra consideración. Veamos.
Nuestra Constitución, como estatuto supremo, en su Art. Ill, Sec. 5, fija expresamente como condiciones esen-ciales mínimas para ser miembro de la Cámara de Repre-sentantes: aptitud para leer y escribir, ciudadanía, residen-cia y haber “cumplido veinticinco años de edad”. Con este último requisito la Convención Constituyente aspiró a “establecer los balances que se desean lograr en la organi-zación legislativa mediante dos cámaras”. Diario de Sesiones de la Convención Constituyente, 1961, T.4, pág. 2598. íntimamente vinculado con la dinámica operacional de la edad, la See. 8 del mismo Art. Ill preceptúa que el “término del cargo de los Senadores y Representantes comenzará el día dos de enero inmediatamente siguiente a *550la fecha en que se celebre la elección general en la cual hayan sido electos”. (Énfasis nuestro.) (1) Otras disposicio-nes del Código Político complementan este diseño constitu-cional y establecen que en esa fecha se procederá al jura-mento del cargo. Arts. 21, 22 y 20 (2 L.P.R.A. sees. 2, 3 y 4).
El acoplamiento y consecuencias lógicas de los artículos mencionados nos mueve a concluir que la edad necesaria para ser legislador es una condición indispensable que no puede estar sujeta al arbitrio de determinado candidato, partido político o de la Asamblea Legislativa. “[N]i podrán ser miembros de la Cámara de Representantes las [personas] que no hayan cumplido veinticinco años de edad”, reza la Constitución, lo que conlleva una prohibición y exclusión ex proprio vigore que de manera absoluta y automática descualifica aquellos que no poseen esa edad mínima al momento en que constitucionalmente tienen que jurar y ocupar el cargo, a saber, el 2 de enero. Esta fecha predeterminada y exacta es en la que también por mandato constitucional, comienza el término del cuatrienio para los legisladores así electos. Cualquier otra interpretación infringiría la Constitución en los siguientes aspectos y dimensiones: (a) sería contraria y menoscabaría su texto; (b) afectaría la pronta ordenación y desarrollo normal de las labores de los cuerpos legislativos; (c) vulneraría y debilitaría el principio cardinal de adecuada representación en que descansa nuestra democracia; (d) dejaría al arbitrio de cada candidato o partido político, la determinación de si procede o no una nominación y, por ende, la decisión de cuándo se habrá de eventualmente ocupar un cargo legislativo, creando así incertidumbre en *551la estabilidad y composición final del Poder Legislativo; (e) relajaría los requisitos constitucionales; y (f) expondría a que en épocas de crudo partidismo político la simple voluntad de una mayoría parlamentaria impusiera distintas exigencias sobre la capacidad de sus miembros, lo cual propiciaría un potencial abuso y privación de derechos.
Lo expuesto dispone del recurso. El apelante Tonos Florenzán acepta que al 2 de enero de 1981 no había cum-plido los 25 años. Esa fecha es requisito constitucional para ser acreedor al escaño legislativo. No puede argu-mentarse válidamente que habiéndolos cumplido el 22 de febrero o en otra fecha posterior tendría derecho entonces a ocuparlo. El mero transcurso de tiempo no es suficiente para remediar y validar la carencia del requisito de edad mínima vital en el momento crucial y determinante en que constitucionalmente debe jurar: 2 de enero. (2)

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Díaz Cruz no intervino.

 El comienzo del término del cargo tiene varios efectos, entre ellos, permite que el Primer Ejecutivo pueda, a partir de ese momento, convocar a la Asam-blea Legislativa para ésta considerar aquellos asuntos que ameriten pronta intervención.


Bajo esta óptica es perfectamente compatible y debe entenderse la remisión que a la Cámara de Representantes este Tribunal hizo en Nogueras v. Tonos Florenzán, supra, sobre la facultad investigativa de la edad del apelante como “único juez de la calificación de sus miembros”. Págs. 357-358. Obvia-mente el examen de la cuestión fue y pudo circunscribirse al 2 de enero de 1981. Que la Cámara estimara ampliar la búsqueda más allá de esa fecha o procediera a examinar otros extremos no desvirtúa la vigencia y aplicabilidad de la exigen-cia constitucional de edad ni afecta o anula la vacante decretada por ese Cuerpo.